    Case: 1:21-cr-00336 Document #: 40 Filed: 06/02/21 Page 1 of 1 PageID #:114




                                 JOSHUA B. ADAMS
                                     ATTORNEY AT LAW
                           53 WEST JACKSON BOULEVARD, SUITE 1615
                                  CHICAGO, ILLINOIS 60604
                          PHONE:(312) 566-9173 FAX: (847) 859-5862


                                     June 2, 2021

The Hon. Gabriel A. Fuentes
United States Magistrate Judge
Northern District of Illinois
219 S. Dearborn St. 1838
Chicago, IL 60604
Re: United States v. Rafael Medellin
    21 CR 336


       Rafael Medellin agrees to waive his right to a preliminary hearing currently set for June
4, 2021.




Respectfully submitted,

/s/Joshua B. Adams
Joshua B. Adams
Counsel for Rafael Medellin




cc: AUSAs Erin Kelly
          Aaron Bond
